


Exhibit 10. 2

AMENDMENT
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is effective as of the 15th day of December,
2016, and is made by and among Independence Bancshares Inc., a South Carolina
corporation (the “Company”), Independence National Bank (the “Bank”), a national
bank and wholly owned subsidiary of the Company (the Company and the Bank
collectively referred to herein as the “Employer”), and Schaefer M. Carpenter,
an individual resident of South Carolina (the “Executive”). This Agreement
amends that certain Amended and Restated Employment Agreement between the
Employer and the Executive, dated December 10, 2008.

WHEREAS, the Employer and the Executive entered into an employment agreement,
dated January 10, 2005 (the “Original Agreement”), whereby the Executive agreed
to serve as Retail Banking Director of the Company and the Bank;

WHEREAS, the Employer and the Executive amended and restated the Original
Agreement, effective as of December 10, 2008 (the “Amended and Restated
Agreement”), to make certain updates to the Original Agreement required for
compliance with Internal Revenue Code Section 409A;

WHEREAS, the parties now desire to further amend the Amended and Restated
Agreement to make certain additional updates required for compliance with
Internal Revenue Code Section 409A.

NOW, THEREFORE, the Company, the Bank, and the Executive do hereby agree as
follows:

1. Section 4(g) of the Amended and Restated Agreement is hereby deleted in its
entirety and replaced with the following:

(g) The Executive may terminate this Agreement for Good Reason upon delivery of
a Notice of Termination to the Employer or the Employer may terminate this
Agreement without Cause upon delivery of a Notice of Termination to the
Executive, in each case within a 90-day period beginning on the 30th day after
the occurrence of a Change in Control or within a 90-day period beginning on the
one year anniversary of the occurrence of a Change in Control. If the
Executive's employment is terminated pursuant to this provision, in addition to
other rights and remedies available in law or equity, the Executive shall be
entitled to the following:

(i) the Employer shall pay the Executive in cash within fifteen days of the date
of termination severance compensation in a lump sum amount equal to his then
current monthly base salary multiplied by 12, plus any bonus earned or accrued
through the date of termination (including any amounts awarded for previous
years but which were not yet vested);

--------------------------------------------------------------------------------




(ii) Executive may continue participation, in accordance with the terms of the
applicable benefits plans, in the Employer’s group health plan pursuant to plan
continuation rules under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). In accordance with COBRA, assuming Executive is covered under the
Employer’s group health plan as of his date of termination, Executive will be
entitled to elect COBRA continuation coverage for the legally required COBRA
period (the “Continuation Period”). If Executive elects COBRA coverage for group
health coverage, he will be obligated to pay the portion of the full COBRA cost
of the coverage equal to an active employee’s share of premiums for coverage for
the respective plan year and the Employer’s share of such premiums shall be
treated as taxable income to Executive. Notwithstanding the above, the
Employer’s obligations hereunder with respect to the foregoing benefits provided
in this subsection (ii) shall be limited to the extent that if Executive obtains
any coverage pursuant to a subsequent employer’s benefit plans which duplicates
the Executive’s coverage, the duplicative coverage may be terminated by
Employer; and

(iii) the restrictions on any outstanding incentive awards (including restricted
stock) granted to the Executive under the Company's or the Bank’s long-term
equity incentive program or any other incentive plan or arrangement shall lapse
and such awards shall become 100% vested, all stock options and stock
appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested, and the restrictive covenants contained in
Section 9 shall not apply to the Executive.

2. Section 17(i) of the Amended and Restated Agreement is hereby deleted in its
entirety and replaced with the following:

(i) “Standard payroll procedures" shall mean payment no less frequently than
monthly, including the written payroll procedures of the Employer.

3. The parties agree and acknowledge that the purpose of this Amendment is to
revise the Amended and Restated Agreement to make certain updates required for
compliance with Internal Revenue Code Section 409A and other legal
compliance-related changes and any provision in the Amended and Restated
Agreement to the contrary shall be of no further force and effect.

4. All other terms and conditions of the Amended and Restated Agreement, except
as modified herein, shall remain in full force and effect and shall be binding
on the parties hereto, their heirs, successors and assigns.

[Signatures appear on following page.]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employer have caused this Amendment to be executed and
its respective seals to be affixed hereunto by its respective officers thereunto
duly authorized, and the Executive has signed and sealed this Amendment,
effective as of the date first above written.

                      INDEPENDENCE BANCSHARES, INC. ATTEST:   By: By: /s/ Robert
B. Willumstad   Name:   Name:  Robert B. Willumstad         Title: Chairman of
the Board   INDEPENDENCE NATIONAL BANK ATTEST: By: By: /s/ Lawrence R. Miller  
Name: Name: Lawrence R. Miller   Title: President and Chief Executive Officer  
EXECUTIVE   /s/ Schaefer M. Carpenter Schaefer M. Carpenter


--------------------------------------------------------------------------------